[Cite as In re Estate of O'Toole, 2019-Ohio-4165.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


IN RE THE ESTATE OF MARCELLA                         :
E. O’TOOLE                                                    No. 108122
                                                     :
[Appeal by Thomas O’Toole]




                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: October 10, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Probate Division
                               Case No. 2016EST217003


                                             Appearances:

                 Thomas O’Toole, pro se.

                 Polito Rodstrom Burke, L.L.P., and Joseph T. Burke, for
                 appellee Colleen O. Neiden, Administrator of the Estate of
                 Marcella O’Toole.


MARY J. BOYLE, J.:

                   Appellant, Thomas O’Toole, appeals the judgment of the Cuyahoga

County Court of Common Pleas, Probate Division, granting the motion for sanctions

against him for frivolous conduct filed by appellee, Colleen Neiden (“administratrix”
of the estate of Marcella E. O’Toole “decedent”). Appellant raises one assignment of

error for our review:

      The trial court erred in granting to “counsel for the administratrix”
      judgment in the “amount of $23,056.43” against the appellant
      pursuant to “R.C. 2321.51 and Ohio Civ.R. 11.”

               Finding no merit to his arguments, we affirm.

I. Procedural History and Factual Background

               Marcella O’Toole passed away on May 7, 2016, without a will. She

was survived by her five children, including appellant, Neiden, Mary Patricia

O’Toole (“Mary Pat”), Michael O’Toole (“Michael”), and Rosemary O’Toole-

Hamman (“Hamman”). Neiden filed an authority to administer the estate on

June 16, 2016, with the remaining siblings waiving their right to do so. The probate

court approved the application, and Neiden posted a fiduciary bond in the amount

of $150,000.

               Neiden originally indicated on an “Appointment of Appraiser” form

that no appraiser was necessary. But it soon became apparent that one would be

necessary due to the siblings not being able to agree on the estate’s assets, and thus,

Neiden moved for the appointment of an appraiser (she later filed a second

appointment of appraiser due to the fact that the original appraiser declined

appointment). Neiden also retained counsel to represent the estate due to sibling

contention.

               Neiden filed the first inventory and appraisal on September 7, 2016.

She listed the contents as (1) a civil war sword valued at $424, (2) “series EE savings
bonds” valued at $72,416, (3) a Key Bank checking account valued at $1,016, and (4)

a 2000 Chevrolet Blazer valued at $3,265. The total value of the estate equaled

$77,121.

                  Appellant and Hamman each filed exceptions to Neiden’s inventory,

contending that Neiden was hiding assets from them, lying to them about where the

assets     were     located,   “obfuscating   and   concealing   any   evidence   of

misappropriations,” and not following the rules of probate. Appellant further raised

the issue that decedent, with the help of Mary Pat and Michael, had committed

“structured money laundering” for years by moving decedent’s money out of her

bank account. Neiden responded to appellant’s and Hamman’s exceptions.

                  On November 17, 2016, Hamman moved to remove Neiden as the

administratrix of the estate (although she never served the estate).              On

November 30, appellant moved for an examination of administratrix.

                  On December 28, 2016, Neiden filed an amended supplemental

inventory and appraisal. In it, she included $258,420 in cash that had been found

in decedent’s home after she passed away, indicating that each sibling had received

an equal share of the cash. Neiden also included $72,416 in U.S. savings bonds,

$1,016 in the checking account, $6,130 of household goods based upon the

appraiser’s report, and $450 of jewelry. Neiden noted, however, that the inventory

was incomplete because appellant and Hamman refused to return items for

appraisal that they had taken out of decedent’s home after she died. Appellant filed

supplemental exceptions to inventory and never properly served the estate.
              The court held evidentiary hearings on appellant’s and Hamman’s

motions to remove and examine the administratrix and their exceptions to inventory

on December 14, 2016, December 29, 2016, February 2, 2017, May 10, 2017, and

June 12, 2017. The estate’s original counsel withdrew during the course of these

proceedings. New counsel for the estate entered an appearance in the case on

February 24, 2017.

              The magistrate issued his decision in December 2017. The magistrate

noted that appellant stated the amount of money found in decedent’s home was

$270,000, not $258,420. But the magistrate found that every other sibling agreed

that it was $258,420. The magistrate also found that every sibling acknowledged

receiving his or her equal share except appellant, who stated that he never received

any monies.    The magistrate explained, however, that Michael and Mary Pat

witnessed appellant receiving his portion.

              The magistrate further found that, throughout most of the hearings,

appellant and Hamman focused many of their arguments on an examination of

personal property and jewelry issues, claiming that others had removed items from

the home after their mother’s death. The magistrate concluded, however, that both

appellant and Hamman based their respective cases mostly on hearsay statements

that they claimed their mother made before she died.

              The magistrate also found that appellant’s allegations of money

laundering, fraudulent transfers, and concealment should have been raised in a

separate civil action, not in an exceptions-to-inventory motion and hearing. Despite
this, the magistrate noted that “no one ha[d] provided any credible evidence during

these hearings to substantiate any of the[se] claims.”

              The magistrate further found that the “collective weight of testimony

of the beneficiaries confirmed that [decedent] clearly exerted total control over the

withdrawal and movement of her funds between many different accounts during her

lifetime.” The magistrate stated that decedent did not trust financial institutions so

she intentionally held cash outside of them. The magistrate explained:

      [Decedent] instructed her children when to redeem U.S. Savings
      Bonds. She established accounts with survivorship rights with various
      children. These accounts have been transferred to the designated
      beneficiary outside of this estate and are not part of this administration.
      No further consideration can be given to these arguments within the
      limited scope of the exceptions and motion to remove.

              The magistrate concluded that appellant and Hamman failed to meet

their evidentiary burden on their motions and recommended that all exceptions to

inventory and motions to examine or remove the administratrix should be denied.

The magistrate found that Neiden had not neglected her fiduciary duties nor failed

to properly administer the estate and that she had performed her duties as required

under R.C. Chapter 2109.        The magistrate pointed out that Neiden’s only

questionable action was omitting the monies found in the decedent’s house after she

died, but noted that the counting and distribution of these monies “was done with

full consent and approval of the other heirs at that time” (with the exception of

Hamman who was present but declined to take her share when the others did but
she did at a later time).     Plus, the magistrate explained that Neiden filed a

supplemental inventory that included these monies.

               Both appellant and Hamman filed objections to the magistrate’s

decision, raising weight-of-the-evidence arguments without filing the transcript

with the trial court.

               In March 2018, the trial court struck the objections due to appellant’s

and Hamman’s failure to timely file a transcript of the proceedings. The trial court

did correct one factual finding made by the magistrate. The magistrate had found

that the cash was distributed on May 15, 2015, one year before the decedent’s death.

But actually, the siblings distributed the money after decedent’s death, on May 15,

2016. The trial court otherwise approved and adopted the magistrate’s decision as

the order of the court.

               After the inventory was approved, Neiden proceeded to administer

the estate, with appellant objecting to everything Neiden filed with the court.

               In August 2018, Neiden moved for sanctions against appellant based

on his frivolous conduct throughout the proceedings. Neiden argued that appellant

did not have a good-faith basis for any of his court filings, “but in particular the

exceptions to inventory, first partial account, first amended partial account and

attorney fees.” Neiden contended that appellant “continue[d] to spew the same

unfounded and fabricated statements with no legal or factual basis.” In fact, Neiden

maintained that appellant continued to challenge the inventory of the estate even

after the inventory was approved by the court. Neiden further argued that appellant
served 12 subpoenas without serving them on the estate and obtained privileged

documents from financial institutions to which he was not entitled (including

personal banking records of one of his siblings). Counsel for the estate informed the

court in the motion that after 28 years of practice, he had never moved for sanctions

against an opposing attorney for frivolous conduct.

               After a hearing held in November 2018, the trial court granted

Neiden’s motion for sanctions. The court found that appellant had engaged in at

least four courses of frivolous conduct, including (1) his persistent allegations of

money laundering, (2) his insistence that joint and several bank accounts that

decedent held with other heirs should be included in the estate, (3) his repeated

failure to abide by the Ohio Civil Rules of Procedure with respect to subpoenas, and

(4) his continued denial of receiving his share of cash distributions despite

overwhelming evidence to the contrary.

               The court found that appellant, as an attorney, is held to the standards

set out by the rules governing attorneys in the state of Ohio. The court noted that at

the hearing on the estate’s motion, appellant continued to argue the same frivolous

matters that caused the estate to file the motion in the first place.

               The court found that the amount of allowable attorney fees for an

estate of this size pursuant to the court’s local rules was $12,845. The court

subtracted that amount from the actual attorney fees incurred, which was

$35,901.43, and obtained a difference of $23,056.43.            The court sanctioned
appellant $23,056.43 and ordered that he pay it to the estate’s counsel. It is from

this judgment that appellant now appeals.1

II. Crim.R. 11 and R.C. 2323.51

               Ohio law provides two separate mechanisms for an aggrieved party to

recover attorney fees for frivolous conduct: R.C. 2323.51 and Civ.R. 11. Sigmon v.

S.W. Gen. Health Ctr., 8th Dist. Cuyahoga No. 88276, 2007-Ohio-2117, ¶ 14.

Although both authorize the award of attorney fees as a sanction for frivolous

conduct, they have separate standards of proof and differ in application. Id. In this

case, Neiden brought her motion for sanctions against appellant under both Civ.R.

11 and R.C. 2323.51.

               Notably, both R.C. 2323.51 and Civ.R. 11 allow for the imposition of

sanctions against a pro se litigant.2 See Burrell v. Kassicieh, 128 Ohio App. 3d 226,

231-232, 714 N.E.2d 442 (3d Dist.1998) (trial court’s sanctions against pro se litigant

under Civ.R. 11 and R.C. 2323.51 upheld). Under Ohio law, pro se litigants are held

to the same standard as all other litigants; that is, they must comply with the rules

of procedure and must accept the consequences of their own mistakes. Kilroy v.



       1After appellant filed his notice of appeal, he moved this court to supplement the
record with transcripts and exhibits that “had been filed with the court on February 28,
2018 (relative to the objections to the magistrate’s decision of 12/22/17).” We initially
granted his motion until it became clear that the records that appellant was attempting to
supplement were not before the trial court. We ultimately struck the supplemental
record.

       2Appellant   was once a licensed attorney in the state of Ohio. He informed this
court at oral argument that his status is now inactive. He filed his pleadings in this case
as a pro se litigant.
B.H. Lakeshore Co., 111 Ohio App. 3d 357, 363, 676 N.E.2d 171 (8th Dist.1996).

Further, the mere fact that a party is pro se does not shield the party from the

imposition of sanctions when the party engages in frivolous conduct. Burrell at 232.

Indeed, a court’s refusal to hold a pro se litigant to the same standard as an attorney

who engages in frivolous and egregious conduct would only defeat the purpose of

R.C. 2323.51 and Civ.R. 11: to deter vexatious and harassing litigation.

               Civ.R. 11 governs the signing of pleadings, motions, and other

documents and provides in pertinent part that:

      Every pleading, motion, or other document of a party represented by
      an attorney shall be signed by at least one attorney of record in the
      attorney’s individual name, whose address, attorney registration
      number, telephone number, facsimile number, if any, and business e-
      mail address, if any, shall be stated. A party who is not represented by
      an attorney shall sign the pleading, motion, or other document and
      state the party’s address. A party who is not represented by an attorney
      may further state a facsimile number or e-mail address for service by
      electronic means under Civ.R. 5(B)(2)(f). Except when otherwise
      specifically provided by these rules, pleadings, as defined by Civ.R.
      7(A), need not be verified or accompanied by affidavit. The signature
      of an attorney or pro se party constitutes a certificate by the attorney or
      party that the attorney or party has read the document; that to the best
      of the attorney’s or party’s knowledge, information, and belief there is
      good ground to support it; and that it is not interposed for delay. If a
      document is not signed or is signed with intent to defeat the purpose of
      this rule, it may be stricken as sham and false and the action may
      proceed as though the document had not been served. For a willful
      violation of this rule, an attorney or pro se party, upon motion of a party
      or upon the court’s own motion, may be subjected to appropriate
      action, including an award to the opposing party of expenses and
      reasonable attorney fees incurred in bringing any motion under this
      rule. Similar action may be taken if scandalous or indecent matter is
      inserted.
               In deciding whether a violation under Civ.R. 11 was willful, the trial

court must apply a subjective bad-faith standard. Riston v. Butler, 149 Ohio App. 3d
390, 2002-Ohio-2308, 777 N.E.2d 857, ¶ 12 (1st Dist.). In State ex rel. Bardwell v.

Cuyahoga Cty. Bd. of Commrs., 127 Ohio St. 3d 202, 2010-Ohio-5073, 937 N.E.2d
1274, the Ohio Supreme Court described “bad faith” as

      a general and somewhat indefinite term. It has no constricted
      meaning. It cannot be defined with exactness. It is not simply bad
      judgment. It is not merely negligence. It imports a dishonest purpose
      or some moral obliquity. It implies conscious doing of wrong. It means
      a breach of a known duty through some motive of interest or ill will. It
      partakes of the nature of fraud. * * * It means “with actual intent to
      mislead or deceive another.”

Id. at ¶ 8, quoting Slater v. Motorists Mut. Ins. Co., 174 Ohio St. 148, 187 N.E.2d 45

(1962), overruled on other grounds, Zoppo v. Homestead Ins. Co., 71 Ohio St. 3d
552, 644 N.E.2d 397 (1994).

               The decision to grant sanctions under Civ.R. 11 rests with the sound

discretion of the trial court. Grimes v. Oviatt, 8th Dist. Cuyahoga No. 104491, 2017-

Ohio-1174, ¶ 27, citing Taylor v. Franklin Blvd. Nursing Home, Inc., 112 Ohio

App.3d 27, 677 N.E.2d 1212 (8th Dist.1996); Bardwell at ¶ 9. Thus, a reviewing court

will not reverse a trial court’s decision denying or granting sanctions under Civ.R. 11

absent an abuse of discretion. Id.; Jurick v. Jackim, 8th Dist. Cuyahoga No. 89997,

2008-Ohio-2346, ¶ 6.

               A motion for sanctions under R.C. 2323.51 requires a trial court to

determine whether the challenged conduct constitutes frivolous conduct as defined

in the statute, and, if so, whether any party has been adversely affected by the
frivolous conduct. Riston at ¶ 17. R.C. 2323.51 applies an objective standard in

determining frivolous conduct, as opposed to a subjective one. Bikkani v. Lee, 8th

Dist. Cuyahoga No. 89312, 2008-Ohio-3130, ¶ 22. The finding of frivolous conduct

under R.C. 2323.51 is determined without reference to what the individual knew or

believed. Ceol v. Zion Indus., Inc., 81 Ohio App. 3d 286, 289, 610 N.E.2d 1076 (9th

Dist.1992).

               “Frivolous conduct” is defined under the statute as conduct that

satisfies any of the following:

      (i) It obviously serves merely to harass or maliciously injure another
      party to the civil action or appeal or is for another improper purpose,
      including, but not limited to, causing unnecessary delay or a needless
      increase in the cost of litigation.

      (ii) It is not warranted under existing law, cannot be supported by a
      good faith argument for an extension, modification, or reversal of
      existing law, or cannot be supported by a good faith argument for the
      establishment of new law.

      (iii) The conduct consists of allegations or other factual contentions
      that have no evidentiary support or, if specifically so identified, are not
      likely to have evidentiary support after a reasonable opportunity for
      further investigation or discovery.

      (iv) The conduct consists of denials or factual contentions that are not
      warranted by the evidence or, if specifically so identified, are not
      reasonably based on a lack of information or belief.

R.C. 2323.51(A)(2)(a)(i)-(iv).

               R.C. 2323.51 was not intended to punish mere misjudgment or

tactical error. Turowski v. Johnson, 70 Ohio App. 3d 118, 123, 590 N.E.2d 434 (9th

Dist.1991), citing Stephens v. Crestview Cadillac, 64 Ohio App. 3d 129, 580 N.E.2d
842 (10th Dist.1989).      Instead, the statute was designed to chill egregious,
overzealous, unjustifiable, and frivolous action. Turowski v. Johnson, 68 Ohio

App.3d 704, 706, 589 N.E.2d 462 (9th Dist.1990). The statute serves to deter abuse

of the judicial process by penalizing sanctionable conduct that occurs during

litigation. Filonenko v. Smock Constr., L.L.C., 10th Dist. Franklin No. 17AP-854,

2018-Ohio-3283, ¶ 14.

               An R.C. 2323.51 determination to impose sanctions involves a mixed

question of law and of fact. Resources for Healthy Living, Inc. v. Haslinger, 6th

Dist. Wood No. WD-10-073, 2011-Ohio-1978, ¶ 26.             We review purely legal

questions de novo. Riston, 149 Ohio App. 3d 390, 2002-Ohio-2308, 777 N.E.2d 857,

at ¶ 22. Whether a claim or defense is legally groundless is a question of law. Id.

The test is whether no reasonable lawyer would have raised the claim or defense in

light of existing law. Pitcher v. Waldman, 1st Dist. Hamilton No. C-160245, 2016-

Ohio-5491, ¶ 15. On factual issues, however, we give deference to the trial court’s

factual determinations because the trial judge, of course, will have had the benefit of

observing the entire course of proceedings and will be most familiar with the parties

and attorneys involved. Riston at ¶ 25. The ultimate decision as to whether to grant

sanctions under R.C. 2323.51 rests within the sound discretion of the trial court. Id.

at ¶ 27; State ex rel. Stryker v. Cline, 130 Ohio St. 3d 214, 2011-Ohio-5350, 957
N.E.2d 19, ¶ 11.
III. Analysis

         A. “Structured Money Laundering”

                Appellant first contends that the trial court erred when it found that

his conduct was frivolous with respect to his “persistent allegation of money

laundering” despite no evidence of such. We disagree.

                Throughout the proceedings, including in his brief to this court,

appellant attempted to show that decedent, with the assistance of his two siblings

who had joint and survivor bank accounts with decedent, committed “structured

money laundering” by removing $2,500 per month, sometimes from two bank

accounts, for years. The money that was in these accounts was decedent’s money.

There was no allegation that decedent stole this money or received it illegally

somehow. Nor was there any evidence that decedent was somehow using the money

that she removed from these accounts in any illegal manner. Removing $2,500 or

$5,000 per month from one’s own bank account without an illegal purpose is not a

crime.

                Further, the magistrate and the trial court repeatedly told appellant

that these allegations, if true, would amount to concealment of assets that had to be

brought in a separate action. The magistrate further told appellant that these

transactions occurred before decedent passed away, and thus, were not relevant to

the inventory of the estate. Despite being warned over and over again, appellant

continued to question his siblings about these transactions.         There were no
allegations that decedent was not of sound mind. In fact, appellant agreed that

decedent was of sound mind.

               At the hearing on Neiden’s motion for sanctions and in his brief to

this court, appellant continued to make these same arguments regarding “structured

money laundering” without any basis in law or fact. Accordingly, we find no error

on the part of the trial court with respect to this finding.

      B. Joint and Survivor Bank Accounts

               Appellant next argues that the trial court erred when it found that his

conduct was frivolous with respect to his “insistence that bank accounts should be

listed as assets of the estate despite the fact that the disputed accounts were joint

accounts and by law not estate assets.” Appellant maintains that he never requested

or insisted that the bank accounts should be listed as assets of the estate, but he

argues that these joint and survivor bank accounts were “constructive trusts” and

that his siblings who were on the accounts with decedent are “fiduciaries” of these

constructive trusts. “[A] constructive trust will be imposed where there is some

ground such as fraud, duress, undue influence or mistake upon which equity will

grant relief.” Henkle v. Henkle, 75 Ohio App. 3d 732, 739, 600 N.E.2d 791 (12th

Dist.1991), citing Croston v. Croston, 18 Ohio App. 2d 159, 247 N.E.2d 765 (4th

Dist.1969).

               Here, the evidence established that decedent was of sound mind when

she chose two of her children, Mary Pat and Michael, to open joint and survivor

accounts with her. Again, appellant admitted that his mother was of sound mind.
By opening these accounts with two of her children, decedent chose to place these

funds outside of her estate. Appellant, however, cross-examined Mary Pat and

Michael extensively about these accounts with the bank records that he obtained via

subpoena without serving the estate. We note that appellant also cross-examined

Mary Pat about her own personal bank account — not the one she shared with her

mother — records that appellant had improperly obtained via subpoena.

               We note that throughout the hearings on appellant’s and Hamman’s

exceptions to the inventory and motions to remove Neiden as the administratrix, the

magistrate warned appellant countless times to stick to relevant matters. The

magistrate continued to tell appellant to ask questions regarding the inventory of

the estate. By continuing to question his siblings about bank accounts that were not

part of the estate, we agree with the trial court that appellant’s conduct was frivolous.

               We further note that the magistrate and trial court also continued to

admonish appellant to not bring up hearsay matters, either when questioning his

siblings or testifying himself, yet appellant continued to do so over and over.

Moreover, appellant incredulously continued to argue about matters that he claimed

his mother “told him” before she died at the sanctions hearing and in his brief to this

court, without any evidence to support his claims.

      C. Subpoenas

               Appellant further argues that the trial court erred when it found his

conduct was frivolous for not following the Rules of Civil Procedure when issuing

subpoenas. We disagree.
               Civ.R. 45(A)(3) provides that “[a] party on whose behalf a subpoena

is issued under division (A)(1)(b)(ii), (iii), (iv), (v), or (vi) of this rule shall serve

prompt written notice, including a copy of the subpoena, on all other parties as

provided in Civ.R. 5.” The record establishes that appellant did not timely serve the

estate with subpoenas that he issued.          Not only that, appellant subpoenaed

decedent’s bank records that were not part of the estate’s assets and also wrongly

subpoenaed the personal bank records of one of his siblings that were wholly

unrelated to the administration of the estate. Without serving the estate a copy of

the subpoenas, appellant deprived the estate of the opportunity to move to quash

the improper subpoenas. Appellant then used the documents that he improperly

obtained to cross-examine his siblings about matters unrelated to the

administration of his mother’s estate.

               Appellant admits that he did not timely serve the estate, but claims

that he subpoenaed these records because his siblings refused to give him copies of

them when he requested them. Appellant had no right to many of these records and

could have followed the proper rules of discovery to obtain any records that he was

entitled to obtain. Appellant’s actions were improper, unethical, and frivolous.

      D. Cash Found After Death

               Finally, appellant claims that the trial court’s finding that his actions

were frivolous because he continued to deny that he received his share of monies

that he and his siblings found in decedent’s home after her death was error. After

review, we find appellant’s arguments related to this finding to be frivolous. The
magistrate found that every other sibling acknowledged receiving his or her share

and that two of the siblings testified that they witnessed appellant receive his

portion. Appellant continued to claim that he did not, against overwhelming

evidence that he did. We find no error in the trial court’s finding that appellant’s

claims were frivolous.

      E. Sanction Award

              Appellant further argues that even if his conduct was frivolous, the

trial court erred in sanctioning him $23,056.23. He maintains that the trial court’s

number, which equaled the amount of attorney fees incurred over the amount

permitted for an estate this size under Loc.R. 71.1 of the Court of Common Pleas of

Cuyahoga County, Probate Division “arbitrarily assume[d] that any increase in fees

above the threshold amount is attributable” to appellant. We disagree that the trial

court’s calculation was arbitrary. The trial court presided over the case for two-and-

a-half-plus years, continually admonishing appellant that he was wasting the court’s

— and everyone else’s — time by bringing up matters that were not relevant to the

administration of the estate.

              Even in the hearing on Neiden’s motion for sanctions, appellant spent

the entire hearing attempting to bring up the exact same matters again (and that he

has also raised to this court). At the beginning of appellant’s testimony during the

sanction hearing, the trial court warned appellant:

      I’m going to caution you because I read your response, and it appears
      to reiterate all the arguments that you’ve made throughout the course
      of this case and that the court has already ruled on. If you proceed to
      go off on these tangents about matters not in the record, I think you’re
      only proving the point that [the estate’s counsel] is making that you
      don’t know when to stop with the arguments even when the court has
      ruled against you.

              Appellant responded that he was trying to show the court his “state of

mind” as to why he “proceeded as [he] did.” Appellant continued to attempt to

explain his “state of mind.” Over the course of the short sanctions hearing, the trial

court went to admonish appellant over 15 more times. At one point later in the

hearing, the trial court warned appellant, “You’re an attorney, Mr. O’Toole. You’re

held to a higher standard. I have never seen a case like this where somebody couldn’t

figure out what the next step was.” The trial court subsequently warned appellant

again, “You’re not helping yourself. I’m trying to help you in the best way I can. The

more you go on, the more you’re proving [the estate’s counsel’s] point.”

              At the end of presenting his arguments for sanctions at the hearing,

counsel for the estate set forth his request for an award of $23,056.30 based upon

the amount of attorney fees incurred minus the amount allowed for an estate this

size under the local probate rules. The difference equaled $23,056.30. Appellant

did not raise any of the arguments to the trial court that he is now raising on appeal

with respect to this calculation. Issues that were not raised at the trial-court level

cannot be raised for the first time on appeal, and thus, we do not need to address

them now. Greenwood v. Taft, 105 Ohio App. 3d 295, 302, 663 N.E.2d 1030 (1st

Dist.1995), citing Stores Realty Co. v. Cleveland, 41 Ohio St. 2d 41, 322 N.E.2d 629

(1975).
              In sum, appellant has failed to offer any evidence or argument to

establish that the trial court committed an error or abused its discretion when it

granted the estate’s motion for sanctions under either Civ.R. 11 or R.C. 2323.51.

Indeed, the estate’s claims that appellant’s actions can only be interpreted as an

effort to entirely drain the estate of any money so that his siblings do not receive

anything may have merit.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, JUDGE

MARY EILEEN KILBANE, A.J., and
EILEEN A. GALLAGHER, J., CONCUR